Wade, J.
1. A city is liable for injuries resulting from the operation of an electric-light plant as a necessary part of a waterworks system furnishing water to its citizens for pay. Huey v. Atlanta, 8 Ga. App. 597 (70 S. E. 71); Adepe v. Thomasville, 9 Ga. App. 880 (72 S. E. 478).
2. The allegations of negligence contained in the 1st and 2d counts of the petition were not sustained by proof.
3. In view of the allegation in the petition that the deceased was not warned by the master as to the dangerous character of his employment at the electric switchboard, and the failure of the defendant to distinctly deny this allegation, and in view of the admission by the defendant that the plaintiff was inexperienced in the business at which he was engaged and that the business was dangerous to an inexperienced person, the court should have submitted to the jury for determination the question whether the deceased came ■ to his death while in the exercise of ordinary care, because the danger was suhtile, hidden, and impalpable in character (Eining v. Georgia Railway & Electric Co., 133 Ga. 458-461, 66 S. E. 237; Sedlmeyr v. Fitzgerald, 140 Ga. 614, 79 S. E. 469), and, in the absence of knowledge or experience in regard thereto, would not be revealed by the exercise of the physical senses; and the court should have submitted also the question whether he was in the performance of his duties within the scope of his business as a servant of the master. There was some evidence tending to support these contentions, as well as some evidence to support also such other essential averments in the .third count of the petition as would authorize a verdict in behalf of the plaintiff, in the absence of any showing to the contrary.
4. The court therefore erred in awarding a nonsuit.

Judgment reversed.